DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 13, 16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 12, and 16-17 of U.S. Patent No. 11,259,355. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 11,259,355 teaches a Secondary Cell (SCell) state indication method for a network side device, comprising configuring state transition indication information, the state transition indication information being used to indicate an SCell state transition between two of an activated state, a deactivated state and a third state; and transmitting the state transition indication information to a User Equipment (UE), wherein the state transition indication information is first information, the first information comprises a Media Access Control (MAC) Control Element (CE) of N bits, where N is a positive integer; the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer, and i is an integer smaller than or equal to M; a value of C; is used to indicate the state transition of the SCell corresponding to Cj between two of the activated state, deactivated state and the third state; or the state transition indication information is second information, the second information comprises an MAC CE and a field L indicating a length of the MAC CE; the MAC CE comprises at least two fields, and each field comprises N bits, where N is a positive integer; wherein each field of the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer, and i is an integer smaller than or equal to M; a value of Cj in each field is used to indicate the state transition of the SCell corresponding to Ci between two of the activated state, the deactivated state and the third state; or the state transition indication information is third information, the third information comprises an LCID and an MAC CE of N bits, where N is a positive integer; the MAC CE comprises a field of M groups of SCell sequence bits Ci, and a field of each group of C; comprises X bits, where M is a positive integer, X is a positive integer greater than 1, and i is an integer smaller than or equal to M; a value of the LCID and a value of the X bits in the field of each group of Ci are used to indicate the state of the SCell corresponding to C; to be transited into one of the activated state, the deactivated state and the third state (Claim 1).
Regarding claim 7, U.S. Patent No. 11,259,355 teaches a Secondary Cell (SCell) state indication method for a User Equipment (UE), comprising receiving a state transition indication information transmitted by a network side device, the state transition indication information being used to indicate an SCell state transition between two of an activated state, a deactivated state and a third state; and transiting the state of the SCell in accordance with the state transition indication information, wherein the state transition indication information is first information, the first information comprises a Media Access Control (MAC) Control Element (CE) of N bits, where N is a positive integer; the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer, and i is an integer smaller than or equal to M; a value of C; is used to indicate the state transition of the SCell corresponding to C; between two of the activated state, the deactivated state and the third state; or the state transition indication information is second information, the second information comprises an MAC CE and a field L indicating a length of the MAC CE; the MAC CE comprises at least two fields, and each field comprises N bits, where N is a positive integer; wherein each field of the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer, and i is an integer smaller than or equal to M; a value of Ci in each field is used to indicate the state transition of the SCell corresponding to Ci between two of the activated state, the deactivated state and the third state; or the state transition indication information is third information, the third information comprises an LCID and an MAC CE of N bits, where N is a positive integer; the MAC CE comprises a field of M groups of SCell sequence bits Ci, and a field of each group of C; comprises X bits, where M is a positive integer, X is a positive integer greater than 1, and i is an integer smaller than or equal to M; a value of the LCID and a value of the X bits in the field of each group of Ci are used to indicate the state of the SCell corresponding to C; to be transited into one of the activated state, the deactivated state and the third state (Claim 8).
	Regarding claim 13, U.S. Patent No. 11,259,355 teaches a network side device, comprising a memory, a processor, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program to configure state transition indication information, wherein the state transition indication information is used to indicate an SCell state transition between two of an activated state, a deactivated state and a third state; and transmit the state transition indication information to a User Equipment (UE), wherein the state transition indication information is first information, the first information comprises a Media Access Control (MAC) Control Element (CE) of N bits, where N is a positive integer; the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer, and i is an integer smaller than or equal to M; a value of C; is used to indicate the state transition of the SCell corresponding to C; between two of the activated state, deactivated state and the third state; or the state transition indication information is second information, the second information comprises an MAC CE and a field L indicating a length of the MAC CE; the MAC CE comprises at least two fields, and each field comprises N bits, where N is a positive integer; wherein each field of the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer, and i is an integer smaller than or equal to M; a value of Ci in each field is used to indicate the state transition of the SCell corresponding to Ci between two of the activated state, the deactivated state and the third state; or the state transition indication information is third information, the third information comprises an LCID and an MAC CE of N bits, where N is a positive integer; the MAC CE comprises a field of M groups of SCell sequence bits Ci, and a field of each group of C; comprises X bits, where M is a positive integer, X is a positive integer greater than 1, and i is an integer smaller than or equal to M; a value of the LCID and a value of the X bits in the field of each group of Ci are used to indicate the state of the SCell corresponding to C; to be transited into one of the activated state, the deactivated state and the third state (Claim 17).
Regarding claim 16, U.S. Patent No. 11,259,355 teaches a User Equipment (UE), comprising a memory, a processor, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program, to implement the SCell state indication method (Claim 12).
Regarding claim 19, U.S. Patent No. 11,259,355 teaches a computer-readable storage medium storing therein a computer program, wherein the computer program is capable of being executed by a processor, to implement the SCell state indication method (Claim 5).
Regarding claim 20, U.S. Patent No. 11,259,355 teaches a computer-readable storage medium storing therein a computer program, wherein the computer program is capable of being executed by a processor, to implement the SCell state indication method (Claim 16).
Claims 1, 7, 13, 16, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 11, 15, and 18 of copending Application No. 17/503,934 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, Application No. 17/503,934 teaches a Secondary Cell (SCell) state indication method for a network side device, comprising configuring state transition indication information, the state transition indication information being used to indicate an SCell state transition between two of an activated state, a deactivated state and a third state; and transmitting the state transition indication information to a User Equipment (UE), wherein the state transition indication information is first information, the first information comprises a Media Access Control (MAC) Control Element (CE) of N bits, where N is a positive integer; the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer, and i is an integer smaller than or equal to M; a value of C; is used to indicate the state transition of the SCell corresponding to Ci between two of the activated state, deactivated state and the third state; or the state transition indication information is second information, the second information comprises an MAC CE and a field L indicating a length of the MAC CE; the MAC CE comprises at least two fields, and each field comprises N bits, where N is a positive integer; wherein each field of the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer, and i is an integer smaller than or equal to M; a value of Ci in each field is used to indicate the state transition of the SCell corresponding to Ci between two of the activated state, the deactivated state and the third state; or the state transition indication information is third information, the third information comprises an LCID and an MAC CE of N bits, where N is a positive integer; the MAC CE comprises a field of M groups of SCell sequence bits Ci, and a field of each group of C; comprises X bits, where M is a positive integer, X is a positive integer greater than 1, and i is an integer smaller than or equal to M; a value of the LCID and a value of the X bits in the field of each group of Ci are used to indicate the state of the SCell corresponding to C; to be transited into one of the activated state, the deactivated state and the third state (Claim 1).
Regarding claim 7, Application No. 17/503,934 teaches a Secondary Cell (SCell) state indication method for a User Equipment (UE), comprising receiving a state transition indication information transmitted by a network side device, the state transition indication information being used to indicate an SCell state transition between two of an activated state, a deactivated state and a third state; and transiting the state of the SCell in accordance with the state transition indication information, wherein the state transition indication information is first information, the first information comprises a Media Access Control (MAC) Control Element (CE) of N bits, where N is a positive integer; the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer, and i is an integer smaller than or equal to M; a value of C; is used to indicate the state transition of the SCell corresponding to C; between two of the activated state, the deactivated state and the third state; or the state transition indication information is second information, the second information comprises an MAC CE and a field L indicating a length of the MAC CE; the MAC CE comprises at least two fields, and each field comprises N bits, where N is a positive integer; wherein each field of the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer, and i is an integer smaller than or equal to M; a value of Ci in each field is used to indicate the state transition of the SCell corresponding to Ci between two of the activated state, the deactivated state and the third state; or the state transition indication information is third information, the third information comprises an LCID and an MAC CE of N bits, where N is a positive integer; the MAC CE comprises a field of M groups of SCell sequence bits Ci, and a field of each group of C; comprises X bits, where M is a positive integer, X is a positive integer greater than 1, and i is an integer smaller than or equal to M; a value of the LCID and a value of the X bits in the field of each group of Ci are used to indicate the state of the SCell corresponding to C; to be transited into one of the activated state, the deactivated state and the third state (Claim 4).
	Regarding claim 13, Application No. 17/503,934 teaches a network side device, comprising a memory, a processor, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program to configure state transition indication information, wherein the state transition indication information is used to indicate an SCell state transition between two of an activated state, a deactivated state and a third state; and transmit the state transition indication information to a User Equipment (UE), wherein the state transition indication information is first information, the first information comprises a Media Access Control (MAC) Control Element (CE) of N bits, where N is a positive integer; the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer, and i is an integer smaller than or equal to M; a value of C; is used to indicate the state transition of the SCell corresponding to C; between two of the activated state, deactivated state and the third state; or the state transition indication information is second information, the second information comprises an MAC CE and a field L indicating a length of the MAC CE; the MAC CE comprises at least two fields, and each field comprises N bits, where N is a positive integer; wherein each field of the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer, and i is an integer smaller than or equal to M; a value of Ci in each field is used to indicate the state transition of the SCell corresponding to Ci between two of the activated state, the deactivated state and the third state; or the state transition indication information is third information, the third information comprises an LCID and an MAC CE of N bits, where N is a positive integer; the MAC CE comprises a field of M groups of SCell sequence bits Ci, and a field of each group of C; comprises X bits, where M is a positive integer, X is a positive integer greater than 1, and i is an integer smaller than or equal to M; a value of the LCID and a value of the X bits in the field of each group of Ci are used to indicate the state of the SCell corresponding to C; to be transited into one of the activated state, the deactivated state and the third state (Claim 8).
Regarding claim 16, Application No. 17/503,934 teaches a User Equipment (UE), comprising a memory, a processor, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program, to implement the SCell state indication method (Claim 11).
Regarding claim 19, Application No. 17/503,934 teaches a computer-readable storage medium storing therein a computer program, wherein the computer program is capable of being executed by a processor, to implement the SCell state indication method (Claim 15).
Regarding claim 20, U.S. Patent No. 11,259,355 teaches a computer-readable storage medium storing therein a computer program, wherein the computer program is capable of being executed by a processor, to implement the SCell state indication method (Claim 18).
Allowable Subject Matter
Claims 2-6, 8-12, 14-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        10/19/2022